Citation Nr: 0519748	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  The propriety of an initial 10 percent rating for 
epicondylitis of the left elbow.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tendonitis of the left wrist.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1982.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a September 1999 RO decision which, in pertinent 
part, granted service connection and a noncompensable rating 
for epicondylitis of the left elbow, effective July 14, 1998, 
and granted a temporary total rating for the service- 
connected left elbow disability, effective February 10, 1999, 
with a noncompensable rating effective April 1, 1999. In this 
decision, the RO also denied an increase in a noncompensable 
rating for service-connected tendonitis of the left wrist.

This case also comes to the Board from a November 1999 
decision in which the RO assigned a 10 percent rating for 
epicondylitis of the left elbow, effective July 14, 1998 
(with a temporary 100 percent rating effective February 10, 
1999, and a 10 percent rating effective from April 1, 1999), 
and assigned a 10 percent rating for tendonitis of the left 
wrist, effective July 14, 1998. 

A videoconference hearing was held before a former Veterans 
Law Judge (VLJ) in April 2001.   A transcript of this hearing 
is of record.  

In a July 2001, decision the Board granted an effective date 
of March 4, 1998 for the assignment of a 10 percent rating 
for tendonitis of the left wrist.  The Board denied an 
effective date prior to July 14, 1998, for service connection 
and compensation for epicondylitis of the left elbow and 
remanded the issues of increased initial ratings for the 
veteran's left wrist and left elbow disabilities.  

The Board again remanded these issues in August 2003 to 
afford the veteran another Board hearing since the VLJ who 
conducted the previous hearing was no longer employed by the 
Board.

The veteran appeared and gave testimony at a videoconference 
hearing before the undersigned. In January 2004. A transcript 
of this hearing is of record.  

The Board again remanded this case in July 2004 in order that 
the veteran could be provided with notice required by the 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2099 (Nov. 9, 2000), under then current case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

At his most recent hearing, the veteran offered testimony 
that could be construed as a claim for special monthly 
compensation for loss of use of the left hand.  This issue is 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected left (minor) wrist 
disability results in pain, weakness, and limitation of 
motion in the wrist without ankylosis.  

2.  The veteran's service-connected left (minor) elbow 
disability results in pain, and weakness with range of motion 
generally in excess of 90 degrees of flexion and extension in 
excess of 90 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left wrist disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002) 38 C.F.R. § 4.71, Diagnostic Codes 5024, 
5003, 5215 (2004).  

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for a left elbow disability have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71, Diagnostic 
Codes 5020, 5003, 5206 (2004)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, enacted on November 9, 2000, eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letter dated in July 2004, VA's Appeals Management Center 
informed the veteran of the evidence needed to substantiate 
his current claims.  This letter informed him of who was 
responsible for obtaining what evidence.  In addition, this 
letter specifically told him that if he had any evidence that 
pertained to his claims, he should send it to the RO.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice was sent to the veteran subsequent 
to the initial rating action currently being appealed.  
However, more recently the Court has held that the lack of 
VCAA notice prior to initial adjudication of the claim is not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2004).  In Mayfield and Pelegrini, the Court held 
that defective VCAA notice could be remedied by providing the 
notice after the initial denial without voiding any previous 
decision.  There is no allegation in this case that the 
veteran was prejudiced by the delayed notice.

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims. 

In accordance with the VCAA, the veteran has received VA 
examinations. The examiners had access to all the relevant 
evidence of record and provided the necessary medical 
findings to evaluate these claims.  Although the veteran has 
testified at his hearings that the disabilities were 
worsening, outpatient treatment records and the VA 
examinations contain documentation of the extent of his 
current disability.  Therefore additional examinations are 
not required.

I. Factual Basis.  

At a May 1996 VA examination, the veteran complained of a 
sharp pain at the base of his thumbs, which radiated up his 
arms into his shoulders. He said the pain occurred when he 
used tools, which required squeezing with his hands. On 
examination, the veteran had no atrophy of the forearm, 
hands, or shoulder areas. Mechanically he moved his hands 
well. There was no hypersensitivity of the fingers, his grip 
was weak on both sides, and he was able to grip with no 
difficulty. He abducted and adducted his fingers without 
restrictions. Pronation and supination of the forearm was to 
60 degrees.  

The examiner diagnosed tendonitis due to gripping tools with 
referred pain to the forearm and shoulder.  He recommended 
that an electromyography (EMG) be performed, but indicated 
that there did not seem to be any nerve damage.

A March 1997 VA outpatient treatment record shows that the 
veteran complained of left shoulder and elbow pain.  He 
reported that the pain began in his left hand and radiated to 
his left shoulder.  On examination, there was reduced muscle 
strength in grip, and in the proximal and distal muscles with 
flexion and extension of left arm, and decreased strength in 
the shoulder. 

The pertinent diagnostic assessments were left shoulder pain 
with peripheral neuropathy, and tendonitis.  A consultation 
request dated the same day shows that the veteran was 
referred to the neurology clinic for questionable neuropathy. 

An April 1997 consultation report from the neurology clinic 
indicated that the veteran recently underwent an EMG, which 
was normal.  The examiner noted that the veteran had full 
strength, normal sensation and reflexes with marked 
limitation of motion at the shoulder.  The diagnostic 
impression was that the veteran's major problem was 
orthopedic or rheumatologic in nature; there was no evidence 
of neurologic dysfunction. In June 1997, the veteran was 
treated for an upper respiratory infection; the examiner also 
diagnosed bilateral upper extremity pain/tendonitis.

In June 1998, additional VA and private medical records dated 
from 1997 to 1998 were received by the RO. A report of an 
April 1997 EMG from West Virginia University Hospitals shows 
that the veteran's left upper extremity was normal, with no 
evidence of a left cervical radiculopathy, carpal tunnel 
syndrome, or other nerve abnormalities.  

A January 1998 orthopedic consultation note shows that the 
veteran complained of pain in the left shoulder, elbow, and 
thumb since 1981. On examination, there was full range of 
motion of the shoulder, elbow, wrist, and thumb. Discomfort 
was localized to the posterior portion of the rotator cuff, 
lateral epicondyle, and the first carpo-metacarpal joint; 
Lidocaine was injected into these areas. A March 4, 1998 VA 
outpatient treatment record shows that the veteran complained 
of left wrist, elbow, and shoulder pain. The pertinent 
diagnoses were left shoulder tendonitis, and possible early 
left carpal tunnel syndrome. A splint was prescribed for the 
left wrist. 

An April 1998 VA physical therapy consultation sheet shows 
that the veteran reported a long history of left shoulder 
pain, and reported a history of injury to the left wrist, 
elbow, and shoulder. He reported that he was right- hand 
dominant, and said he wore a left wrist splint with activity. 
The diagnostic assessment was chronic tendonitis of the left 
upper extremity.

At a Board hearing conducted in July 1998, and pertaining to 
issues not currently on appeal, the veteran asserted that the 
tendonitis of his left wrist was more disabling than 
currently evaluated, and that he had tendonitis of the left 
elbow.

At a December 1998 VA orthopedic examination, the veteran 
complained of pain in the left hand, wrist, elbow, and 
shoulder. He said he had left wrist and elbow pain since 
service, but it had recently gotten worse. He reported that 
he used pain-relieving medication for the conditions. He said 
his pain was precipitated by lifting and overuse. He stated 
that he had been using a brace on his left wrist for one year 
and on the left elbow on a daily basis for the past six 
months. 

On examination of the left wrist, flexion was performed to 45 
degrees. Left wrist radial deviation was "150 degrees and 15 
degrees" on the left, and left wrist ulnar deviation was 30 
degrees on the left. Grip strength was 40 pounds on the left. 
Grip strength on the right was 90 pounds when first tested, 
and then 60 pounds when tested again. The examiner noted that 
a June 1998 X-ray study of the left elbow was normal. The 
diagnoses were left wrist and left elbow tendonitis, probable 
shoulder impingement, and minor degenerative arthritis of the 
first interphalangeal joint of the right hand. 

The examiner indicated that the veteran had some limitations 
from his joint pain, mainly the left wrist, left elbow, and 
right first interphalangeal joint.

At a June 1999 VA orthopedic examination, the veteran 
complained of pain in the left wrist, left elbow, right hand, 
and both shoulders. He reported left wrist and left elbow 
pain for the past 17 years, which had gradually worsened in 
recent years. He said he sometimes had flare-ups of pain. He 
said he recently had surgery on his left elbow. On 
examination of the left wrist, there was full dorsiflexion to 
70 degrees, and palmar flexion to 70 degrees with pain. There 
was tenderness upon examination of the left wrist area, 
especially on the medial side. 

The veteran was unable to touch his thumb to the palm of the 
hand; he came within a one-centimeter distance. Otherwise the 
joints and movements were normal. The veteran brought a left 
wrist brace support. Wrist radial deviation was to 20 degrees 
on the left, and ulnar deviation was to 40 degrees on the 
left. Grip strength was 30 pounds on the left, and 80 pounds 
on the right. 

The veteran complained of pain after the grip test. There was 
a surgical scar of the left elbow. Range of motion of the 
left elbow was as follows: flexion to 145 degrees; forearm 
supination and pronation ranged from 75 to 85 degrees with a 
painful expression. The diagnoses were tendonitis of the left 
wrist and left elbow lateral epicondylitis, status post 
surgical repair for lateral epicondylectomy and lateral 
release. The examiner noted that the veteran was still 
recovering from surgery, and that the surgery went well. He 
also indicated that the veteran's left wrist disability was 
symptomatic with left wrist pain.

In July 1999, the RO received additional VA medical records 
dated in 1999. A February 1999 operative report shows that 
the veteran was diagnosed with left elbow lateral 
epicondylitis and underwent a left elbow lateral 
epicondylectomy and lateral release. A March 1999 follow-up 
note shows that the veteran was doing well post-surgery. 

He complained of a small numb area around the incision, and 
said he was feeling much better. On examination, there was 
full extension, with approximately 140-150 degrees of flexion 
without pain.  There was 5/5-wrist flexion without pain.  The 
veteran was minimally tender as before, though this was 
decreased. There was no erythema and no purulence, and the 
wound was well healed.  The examiner recommended continued 
physical therapy and opined that the veteran was able to 
return to work.

In a November 1999 decision, the RO assigned a 10 percent 
rating for epicondylitis of the left elbow, effective July 
14, 1998 (with a temporary 100 percent rating effective 
February 10, 1999, and a 10 percent rating effective from 
April 1, 1999), and assigned a 10 percent rating for 
tendonitis of the left wrist, effective July 14, 1998.

VA clinical records reflect occasional treatment in 2000 and 
2001 for complaints of left elbow and left wrist pain with 
assessments that included bilateral carpal tunnel syndrome 
and bilateral wrist tendonitis.  VA records reflect 
occasional subsequent treatment for complaints of pain in the 
neck, both shoulders, the arms, the left elbow and both 
wrists.  

On VA examination in February 2001 the veteran's complaints 
included chronic pain in the left elbow with movements.  It 
was noted that he had undergone an epicondyle surgical 
release about a year before.  It was noted that the veteran 
used an elbow strap because of his epicondylitis and he also 
a wrist splint.  Evaluation revealed severe pain in the left 
elbow. There was a well-healed scar over the elbow and range 
of elbow flexion was from 30 degrees to 100 degrees.  The 
motion was very painful and the epicondyle itself was very 
tender.  In regard to the left wrist it was noted that he had 
5 pounds of grip strength in the left hand The diagnoses 
included residuals of epicondylitis in the left elbow.  

At the April 2001 hearing the veteran stated that his left 
elbow pain had gotten steadily worse since the late 1990s.  
He said that he had had surgery to correct his left elbow 
problem, but the pain had gotten worse since the surgery and 
he also had less motion in the elbow. The veteran said that 
he wore a brace on his left wrist and his grip strength in 
the left hand was getting steadily weaker.  He also reported 
sever pain in the left wrist.   

On an April 2002 VA functional capacity evaluation it was 
noted that the veteran's grip strength on the left was so 
weak as to be prohibitive of any functional capacity.  Elbow 
flexion was from 0 to 110 degrees of flexion.  It was noted 
that he usually wore a left elbow brace as well as bilateral 
wrist splints.  

During a physical examination conducted for a state 
disability determination service in October 2002 the veteran 
was noted to have fair + strength for elbow flexion and 
extension forearm supination, wrist extension and wrist 
flexion.  tenderness in the left elbow with motion of 90 
degrees of flexion and 10 degrees of extension.  The wrists 
were tender without redness, warmth, or swelling.  Range of 
motion was normal in the wrists.  

On VA orthopedic examination in January 2003, the veteran 
said that he had gotten no relief from his recent left elbow 
surgery and complained that he had almost no use of his left 
arm.  He wore a brace on his left hand and he also complained 
of chronic pain and lack of movement in the left wrist and 
elbow, as well as a tingling and burning sensation in the 
left hand. He said that his symptoms were constant with 
nothing contributing to exacerbations and no alleviating 
factors.  The veteran had full active extension in the left 
wrist and 145 degrees of elbow flexion.  

The epicondyle was extremely tender to palpation.  Evaluation 
of the wrist revealed 85 degrees of forearm supination, 80 
degrees of forearm pronation, 20 degrees of wrist 
dorsiflexion, 15 degrees of wrist palmar flexion, 10 degrees 
of radial deviation, and 10 degrees of ulnar deviation. 
Extreme pain on active motion was reported.  Grip strength 
testing on the left indicated profound weakness.   Passive 
motion was said to be full but extremely painful.  

The diagnosis was, essentially, overuse syndrome of the left 
elbow and wrist characterized as lateral epicondylitis on a 
chronic basis and tendonitis of the forearm, both flexor and 
extensor, causing pain and inability to move the wrist 
through a full range of motion and inability to grip because 
of pain from tendonitis.  

It was the examiner's opinion that the veteran's condition 
was about the same as prior to his elbow surgery.  The only 
objective sign of pain was the veteran's response during 
passive range of motion beyond his active range.  The pain 
was said to significantly limit functional ability during 
flare-ups or when the left elbow and wrist are engaged in 
repetitive motions over a period of time.  It was said that 
his lack of range of motion was so severe that he did not 
have much more to lose.  

During the January 2004 hearing the veteran said that this 
left wrist disability resulted in an inability to grasp 
objects with his left hand because of weakness and pain.  The 
veteran also discussed his left elbow disability and said 
that without his brace, movement of he left elbow resulted in 
extreme pain.

VA outpatient treatment records dated from January 2003 to 
March 2005, show that the veteran complained of extreme pain 
in both upper extremities, as well as in other joints, and 
was noted to wear wrist splints to lessen the pain.  A 
magnetic resonance imaging study (MRI) in January 2003 showed 
disc bulging and osteophytes of the cervical spine.  It was 
commented that he had significant disc disease of the 
cervical spine and that carpel tunnel surgery would be 
unlikely to relieve his symptoms.  He was subsequently noted 
to have severe cervical spine stenosis.  

In July 2004, the veteran was noted to have limitation of 
motion of the right upper extremity and wear a brace on the 
left elbow.  He complained of discomfort in both shoulders, 
and arms and in the cervical spine.

In January 2005, the diagnosis was pain disorder with medical 
and psychophysiologic factors.  In February 2005, the veteran 

Also in January 2005, the assessment was severe upper limb 
pain with wrist supports.  It was reported that a surgery 
referral had been made, although the nature of the proposed 
surgery was not specified.  In March 2005 the assessment was 
severe upper limb pain "maybe radiculopathy, and frozen 
shoulders."   He was referred for X-ray examinations, which 
were interpreted as showing degenerative disc disease in the 
cervical spine.

II.	Legal Analysis.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4. The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

However, these provisions are not for consideration where the 
veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The RO has evaluated the veteran's left wrist disability 
under Diagnostic Code 5024, which is for tenosynovitis. Under 
Diagnostic Code 5024, tenosynovitis is rated on limitation of 
motion of the affected parts, as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5024 (2002).  The veteran's 
status post epicondylitis has been rated under Diagnostic 
Code 5020 which is also rated on limitation of motion of the 
affected parts, as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2002).  

Degenerative arthritis is rated according to the limitation 
of motion of the affected joints. If the limitation of motion 
of the affected joints is not compensable under the rating 
schedule, a rating of 10 percent for each major joint may be 
assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

As noted above, the veteran is right handed.  Applicable 
regulation provides that the appellant's left (minor) elbow 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5206, Diagnostic Code 5207, or 
Diagnostic Code 5208.  The Rating Schedule provides that when 
flexion of the minor forearm is limited to 110 degrees, a 0 
percent (noncompensable) rating is assigned.  A 10 percent 
rating is warranted if flexion is limited to 100 degrees. A 
20 percent rating requires limitation of forearm flexion to 
90 to 70 degrees. A 30 percent rating requires limitation of 
forearm flexion to 55 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5206. 

The rating schedule also provides that limitation of 
extension of the minor forearm from 45 to 60 degrees warrants 
a 10 percent rating. A 20 percent rating is warranted if 
extension is limited to 75 to 90 degrees.  A 30 percent 
rating is warranted if extension of the forearm is limited to 
100 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5207. 

Pursuant to Diagnostic Code 5208, a maximum 20 percent rating 
is warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5208.

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a 10 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5215. 
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm. 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Under the provisions of 38 C.F.R. § 3.321 (2004), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice. The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards. 

The record shows that during evaluations conducted over the 
appeal period the veteran's left elbow flexion was well in 
excess of the 90 degrees necessary for the assignment of an 
increase rating under the criteria of diagnostic codes 5206 
and 5208, even with consideration of 38 C.F.R. § 4.40 and 
4.45.  While there was one occasion in which the veteran's 
left elbow flexion was limited to 90 degrees (during a state 
disability evaluation in late 2002), this was followed by a 
VA examination conducted a few months later in which the 
veteran was reported to have 145 degrees of elbow flexion.  

It is also noted that examinations conducted over the appeal 
period show that extension of the elbow has been well in 
excess of the 75 to 90 degrees required for an increased 
rating under Diagnostic Codes 5207 and 5208.  Since that is 
the case, the veteran's service connected left elbow 
disability remains 10 percent  

In regard to the veteran's service connected left wrist 
disability, he is in receipt of the highest schedular rating 
for limitation of motion.  A higher rating requires 
ankylosis.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.).

While the veteran experiences significant pain and weakness 
in the left wrist, he has always been found to have some 
motion in the wrist.  Ankylosis, or immobility has not been 
documented.  Therefore, the evidence is against a higher 
rating on the basis of ankylosis.  38 C.F.R. §  4.71a, 
Diagnostic Code 5214.

The veteran is currently in receipt of a total rating based 
on individual unemployability.  The evidence of record does 
not show that the veteran's left elbow disorder or his left 
wrist disability by themselves cause marked interference with 
employment. The record also does not show that, aside from a 
brief period of hospitalization in early 1999 for left elbow 
surgery either the veteran's left elbow or left wrist 
disabilities have required periods of hospitalization since 
the effective date of service connection. Therefore, 
consideration of an extraschedular evaluation is not 
warranted.  Shipwash v. Brown, 8 Vet. App. 346 (1995).

Since this issue of an increased rating for a left elbow 
disability also deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson v West , 12 Vet App 119 
(1999) would be in order.  The Board finds that the 10 
percent ratings reflect the highest degree of impairment 
shown since the dates of the grant of service connection for 
the veteran's left elbow disability.  As just discussed the 
weight of the evidence is against a higher rating.  
Therefore, there is no basis for staged ratings in the 
present case.


ORDER

Entitlement to an initial rating in excess of 10 percent 
disability rating for a left elbow disability is denied.  

Entitlement to a rating in excess of 10 percent disability 
rating for a left wrist disability is denied



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


